Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.
 
Status of Claims
Claims 1, 4-17, 30, and 33-41 are pending as of the reply filed on 9/30/22. Claims 2-3, 18-29, 31-32, and 42-43 have been canceled. Claims 15-17 are withdrawn from examination as being directed to a non-elected invention. Claims 1, 4-14, 30, and 33-41 are currently under examination.
Claims 1, 4-14, 30, and 33-41 were examined and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-14, 30, and 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et. al., WO 2015191841 A1 (publ. 12/17/2015, cited in an IDS) in view of Scanlan et. al., USP 5883294 (patented 3/16/1999, of record). 
The claims are drawn to a method of treating a fibrotic lung disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the thyroid receptor (TR) β-agonist, GC-1, also known as 2-(4-(4-hydroxy-3-isopropylbenzyl)-3,5-dimethylphenoxy)acetic acid. The claims are also drawn to a method of treating or ameliorating idiopathic pulmonary fibrosis (IPF) in a subject in need thereof comprising administering a therapeutically effective amount of the TRβ-agonist. 
Kaminski teaches treating a fibrotic lung disease in a subject in need thereof comprising administering a thyroid hormone (Title & Abstract; p. 2, lines 17-22). Kaminski further teaches administering a thyroid derivative for treatment by nasal, inhalational, intratracheal, intrapulmonary, or intrabronchial delivery (p. 2, lines 23-26). Kaminski teaches idiopathic pulmonary fibrosis (IPF) as a chronic lung disease of unknown etiology, resulting in death in about 50% of patients 3.5-4 years from diagnosis despite current treatments (p. 1, lines 10-18). Kaminski teaches a thyroid hormone derivative to comprise either T3 or T4 hormone (p. 2, line 33-p. 3, line 2). Kaminski further teaches administration of a thyroid hormone to ameliorate, attenuate, or resolve the fibrotic process in the lung (p. 6, lines 11-26). Idiopathic pulmonary fibrosis is exemplified for treatment (p. 12, lines 26-27). Kaminski also teaches administering a pharmaceutical composition comprising at least one thyroid hormone with a pharmaceutical carrier, in addition to other routes of delivery such as oral, intravenous, ophthalmic, or topical (p. 8, lines 3-8). Kaminski teaches administering a composition comprising a compound as described previously to the subject about three times daily, twice daily, once daily, every other day, every third day, every fourth day, every fifth day, every 6th day, and/or once weekly (p. 12, lines 28-31). Further administration of at least one additional bioactive agent that treats, prevents, or reduces the symptoms of fibrotic lung disease is taught, with pirfenidone and nintadanib exemplified (p. 12, lines 32-34; p. 13, lines 22-26). As Kaminski teaches administering at least one thyroid hormone derivative, and optionally further administering this agent in combination with another active agent to treat pulmonary fibrosis, it would have been prima facie obvious to one of ordinary skill in the art that Kaminski encompasses treatment wherein the thyroid hormone derivative is the only active agent administered for treatment, as well as the regimen wherein the thyroid hormone derivative is administered in combination with pirfenidone or nintadanib. A dose of thyroid hormone of 40 µg/kg is exemplified for inhalational delivery for treatment (p. 5, line 31-p. 6, line 9). However, an effective amount of a compound may vary and be adjusted depending on the state of the disease, or age, sex, and weight of the patient (p. 14, lines 12-19). Kaminski also teaches a dose from about 1-5000 mg/kg body weight/day (p.14, lines 12-25), and that a suitable dose of a compound for treatment may range from about 1 µg-10,000 mg. (p. 15, lines 12-20). Treatment of mammals, including humans is taught (p. 13, lines 1-2). 
Kaminski doesn’t teach the elected TR β-agonist, GC-1. 
Scanlan teaches thyroid hormone agonists selective for the TRβ subtype having high binding affinity (Title & Abstract). Thyroid hormones are involved in a variety of regulatory functions in mammals including cholesterol metabolism, obesity levels, free radical formation, cardiovascular functions, and bone and calcium metabolism, among others (col. 1, lines 27-33). Although thyroid hormones are used medically for replacement therapy in humans with hypothyroidism, they cannot be administered in high doses because of significant side effects, including cardiac stimulating side effects (col. 1, lines 33-47). The alpha form of TR is thought to contribute to cardiac stimulating side effects, therefore a TR β agonist would be less likely to induce cardiac side effects (col. 1, lines 40-47). Scanlan teaches treating a disease state that is treatable by selective thyroid hormones comprising administering a therapeutically effective amount of a TR β-agonist (Abstract; col. 2, lines 29-32; col. 4, lines 5-17). Scanlan exemplifies the compound [3,5-dimethyl-4-(4’-hydroxy-3’-isopropylbenzyl)-phenoxy] acetic acid, also known as GC-1, as a TR β-agonist (col. 20, Ex. 15-17; col. 21, Ex. 21, line 63-col. 22, line 29). Scanlan teaches daily doses of the TRβ agonist to range from .05-600 mg/day (col. 7, lines 1-5). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated pulmonary fibrosis, including idiopathic pulmonary fibrosis in a subject in need thereof comprising administering the elected TR β-agonist, GC-1, in a therapeutically effective amount in consideration of the teachings of Kaminski and Scanlan. Kaminski teaches treating pulmonary fibrosis comprising administering a therapeutically effective amount of a thyroid hormone or thyroid hormone derivative, such as T3 or T4, while Scanlan teaches GC-1 TR β-agonist that can be used for treating diseases treatable with thyroid hormones, however, without eliciting the cardiac stimulating side effects associated with thyroid hormones. One of ordinary skill in the art would have been motivated to have applied the method taught by Kaminski comprising administering a therapeutically effective amount of GC-1 instead of a thyroid hormone, since Scanlan teaches GC-1 can be used to treat diseases treatable with thyroid hormones, in order to avoid the cardiac stimulating effects associated with thyroid hormones, with a reasonable expectation of success. 

Claim(s) 1, 4-14, 30, and 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et. al., WO 2018226604 A1, publ. 12/13/2018, of record; international filing date 6/4/2018; provisional appl. 62515421, filed on 6/5/2017. The provisional application 62515421 provides support to the subject matter discussed below.
Lian teaches methods of treating fibrotic diseases comprising administration of TRβ agonists (title & abstract; para [0001], [0004]). Lian teaches treatment of one or more fibrotic conditions, including pulmonary fibrosis, and idiopathic pulmonary fibrosis (para [0006], [0011]); particularly, idiopathic pulmonary fibrosis is exemplified for treatment (para [0009], [0014], [0028]). Lian teaches an embodiment wherein the TRβ agonist includes a compound shown below (para [0053], see compound 17): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; this compound is structurally identical to GC-1. Lian teaches the actual amount of compound administered depends on the compound and condition to be treated, and in some embodiments ranges from about 0.01-120 mg/kg body weight; Lian further teaches an example wherein the actual unit dose is from about 0.1-70 mg for a person of 70 kg (para [0077]). Lian teaches administering the compound from one to four times daily; or about once, twice, or three times weekly, in addition to other dosing regimens (para [0079]). Various routes of administration, including orally, nasally, subcutaneously, or intravenously, are taught (para [0079]). Treatment of humans and non-human mammals is taught (para [0026]). Lian teaches administering one or more TRβ agonists, or that a TRβ agonist can be co-administered with an additional agent, pirfenidone (para [0084-0085]). As such, one of ordinary skill in the art would have understood Lian to teach administering a single TRβ agonist, such as GC-1, as the only active agent, as well as administering GC-1 in combination with an additional agent to treat fibrotic lung disease, such as pirfenidone. 
Regarding the recitation of claims 10 and 37, “wherein administration of the GC-1, or salt, ester, or solvate thereof, does not cause significant or undesirable cardiac stimulation, weight loss, or blood lipid decrease in the subject”, it would have been prima facie obvious to have treated pulmonary fibrosis, or idiopathic pulmonary fibrosis comprising administering a therapeutically effective amount of the TRβ agonist, GC-1, in view of the teachings of Lian. As such, it would have been prima facie obvious that by administering the same compound to the same patient population as claimed, the effects of treatment of the method taught by Lian would have been the same as recited in claims 10 and 37. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 10-14, 30, 33-35, and 37-41  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-10, and 14-15 of U.S. Patent No. 9913819 B2 in view of Scanlan et. al., USP 5883294 (patented 3/16/1999). The instant claims are drawn to a method of treating a fibrotic lung disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the elected thyroid receptor (TR) β-agonist, GC-1, also known as 2-(4-(4-hydroxy-3-isopropylbenzyl)-3,5-dimethylphenoxy)acetic acid. The claims of US ‘819 are drawn to a method of treating a fibrotic lung disease in a subject in need thereof comprising administering a therapeutically effective amount of a thyroid hormone selected from T3 or T4 by nasal, inhalational, intratracheal, intrapulmonary, or intrabronchial delivery. Both sets of claims are thus drawn to treating pulmonary fibrosis, by administration routes that overlap in scope (see instant claim 12); furthermore, the administration frequencies are similar (see instant claim 11 and claim 10 of US ‘819). Both sets of claims also recite administering an additional active agent selected from pirfenidone or nintadanib (see instant claims 7 & 8 and claims 8 & 9 of US ‘819). Although the instant claims are drawn to administering the TR β-agonist, GC-1, and not to administering T3 or T4, it would have been prima facie obvious to have applied the method claim in US ‘819 by administering the TR β-agonist, GC-1, in consideration of Scanlan. Scanlan teaches thyroid hormone agonists selective for the TRβ subtype having high binding affinity (Title & Abstract). Thyroid hormones are involved in a variety of regulatory functions in mammals including cholesterol metabolism, obesity levels, free radical formation, cardiovascular functions, and bone and calcium metabolism, among others (col. 1, lines 27-33). Although thyroid hormones are used medically for replacement therapy in humans with hypothyroidism, they cannot be administered in high doses because of significant side effects, including cardiac stimulating side effects (col. 1, lines 33-47). The alpha form of TR is thought to contribute to cardiac stimulating side effects, therefore a TR β agonist would be less likely to induce cardiac side effects (col. 1, lines 40-47). Scanlan teaches treating a disease state that is treatable by selective thyroid hormones comprising administering a therapeutically effective amount of a TR β-agonist (Abstract; col. 2, lines 29-32; col. 4, lines 5-17). Scanlan exemplifies the compound [3,5-dimethyl-4-(4’-hydroxy-3’-isopropylbenzyl)-phenoxy] acetic acid, also known as GC-1, as a TR β-agonist (col. 20, Ex. 15-17; co.. 21, Ex. 21, line 63-col. 22, line 29). 
As such, one of ordinary skill in the art would have been motivated to have replace the thyroid hormone T3 or T4 in the method claimed in US ‘819 with the TR β-agonist GC-1, since Scanlan teaches GC-1 can be used to treat diseases treatable by thyroid hormones, for the benefit of avoiding cardiac stimulation induced by the thyroid hormones. The instant claims and method claimed in US ‘819 are as such obvious variants and are not patentably distinct. 


Claims 1, 4-8, 10-14, 30, 33-35, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 10-12, and 16-17 of U.S. Patent No. 10792265 B2 in view of Scanlan et. al., USP 5883294 (patented 3/16/1999). The instant claims are drawn to a method of treating a fibrotic lung disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the elected thyroid receptor (TR) β-agonist, GC-1, also known as 2-(4-(4-hydroxy-3-isopropylbenzyl)-3,5-dimethylphenoxy)acetic acid. The claims of US ‘265 are drawn to a method of treating a fibrotic lung disease in a subject in need thereof comprising administering a therapeutically effective amount of a thyroid hormone by nasal, inhalational, intratracheal, intrapulmonary, or intrabronchial delivery. Both sets of claims are thus drawn to treating pulmonary fibrosis, by administration routes that overlap in scope (see instant claim 12); furthermore, the administration frequencies are similar (see instant claim 11 and claim 12 of US ‘265). Both sets of claims also recite administering an additional active agent selected from pirfenidone or nintadanib (see instant claims 7 & 8 and claims 10-11 of US ‘265). Although the instant claims are drawn to administering the TR β-agonist, GC-1, and not to administering a thyroid hormone, it would have been prima facie obvious to have applied the method claimed in US ‘265 comprising administering the TR β-agonist, GC-1, in consideration of Scanlan. Scanlan teaches thyroid hormone agonists selective for the TRβ subtype having high binding affinity (Title & Abstract). Thyroid hormones are involved in a variety of regulatory functions in mammals including cholesterol metabolism, obesity levels, free radical formation, cardiovascular functions, and bone and calcium metabolism, among others (col. 1, lines 27-33). Although thyroid hormones are used medically for replacement therapy in humans with hypothyroidism, they cannot be administered in high doses because of significant side effects, including cardiac stimulating side effects (col. 1, lines 33-47). The alpha form of TR is thought to contribute to cardiac stimulating side effects, therefore a TR β agonist would be less likely to induce cardiac side effects (col. 1, lines 40-47). Scanlan teaches treating a disease state that is treatable by selective thyroid hormones comprising administering a therapeutically effective amount of a TR β-agonist (Abstract; col. 2, lines 29-32; col. 4, lines 5-17). Scanlan exemplifies the compound [3,5-dimethyl-4-(4’-hydroxy-3’-isopropylbenzyl)-phenoxy] acetic acid, also known as GC-1, as a TR β-agonist (col. 20, Ex. 15-17; co.. 21, Ex. 21, line 63-col. 22, line 29). 
As such, one of ordinary skill in the art would have been motivated to have replaced the thyroid hormone in the method claimed in US ‘265 with the TR β-agonist GC-1, since Scanlan teaches GC-1 can be used to treat diseases treatable by thyroid hormones, for the benefit of avoiding cardiac stimulation induced by the thyroid hormones. The instant claims and method claimed in US ‘265 are as such obvious variants and are not patentably distinct. 

Information Disclosure Statement
The IDS filed on 10/11/22 has been considered. 

Conclusion
Claims 1, 4-14, 30, and 33-41 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627